Exhibit 10.54

[VAXGEN, INC. LETTERHEAD]

July 29, 2010

James P. Panek

[Address]

Dear James:

This letter sets forth the substance of the separation agreement (the
“Agreement”) that VaxGen, Inc. (the “Company”) is offering to you to aid in your
employment transition.

1. Separation. Your last day of work with the Company and your employment
termination date will be July 31, 2010 (the “Separation Date”).

2. Accrued Salary And Vacation. On the Separation Date, the Company will pay you
all accrued salary and all accrued and unused vacation earned through the
Separation Date, at the rates then in effect, subject to standard payroll
deductions and withholdings. You are entitled to these payments by law.

3. Severance Payment. If you sign this Agreement and allow it to become
effective as specified in paragraph 15 below, the Company will pay you, as
severance, $193,050, less standard payroll deductions and withholdings. This
amount will be paid to you in a single lump sum as soon as practicable following
the Effective Date (as defined below), but in no event later than five
(5) business days following the Effective Date.

4. Transaction Bonus. In addition to the severance payment described in
paragraph 3 above, you have received from the Company a transaction bonus of
$52,000, less standard payroll deductions and withholdings, relating to the
consummation of the diaDexus Merger as contemplated by your employment agreement
with the Company.

5. Health Insurance. To the extent provided by the federal COBRA law or, if
applicable, state insurance laws, and by the Company’s current group health
insurance policies, you will be eligible to continue your group health insurance
benefits following the Separation Date. Later, you may be able to convert to an
individual policy through the provider of the Company’s health insurance, if you
wish. You will be provided with a separate notice describing your rights and
obligations under COBRA. If you are eligible for and timely elect continued
coverage under COBRA, the Company, as part of this Agreement, will pay your
COBRA premiums for a period of twelve (12) months following the Effective Date
(the “Twelve-Month Period”), provided that any such payments shall immediately
cease if you voluntarily enroll in the group health insurance plan of another
employer. You agree to immediately notify the Company in writing of any such
enrollment. If within the Twelve-Month Period you are no longer eligible for
coverage under COBRA, and also are not eligible for coverage under another
employer’s plan, the Company will reimburse your monthly premiums for individual
health insurance coverage (including the cost of coverage for your dependents
previously covered under COBRA, if any), up to a maximum reimbursement amount of
$6,000 per month and subject to your timely submission of documentation of your
monthly premium amounts, through the earlier of the end of the Twelve-Month
Period or until you are eligible for coverage under another employer’s health
insurance plan.



--------------------------------------------------------------------------------

James P. Panek

July 29, 2010

Page 2 of 5

 

6. Stock Options. All stock option grants or other equity awards held by you on
the Separation Date (if any) shall be subject to accelerated vesting such that
all unvested shares will become fully vested and exercisable effective as of the
Separation Date. Your right to exercise any vested shares, and all other rights
and obligations with respect to your stock options, will be as set forth in your
stock option agreement, grant notice and applicable plan documents.

7. Other Compensation Or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
severance, or benefits from the Company after the Separation Date.

8. Expense Reimbursements. You agree that, within ten (10) days of the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will reimburse you
for these expenses pursuant to its regular business practice.

9. Return Of Property. By the Separation Date, you agree to return to the
Company all documents (and all copies thereof) belonging to the Company and all
other property belonging to the Company that you have in your possession,
including, but not limited to, all files, notes, drawings, records, business
plans and forecasts, financial information, specifications, computer-recorded
information, tangible property (including, but not limited to, computers),
credit cards, entry cards, identification badges, and keys; and, any materials
of any kind that contain or embody any proprietary or confidential information
of the Company (and all reproductions thereof). Your timely return of all such
documents and other property is a condition precedent to your receipt of the
benefits provided under this Agreement.

10. Proprietary Information Obligations. You acknowledge your continuing
obligations under your Proprietary Information and Inventions Agreement.

11. Confidentiality. The provisions of this Agreement will be held in the
strictest confidence by you, and you will not publicize or disclose them in any
manner whatsoever, provided, however, that you may disclose this Agreement:
(a) in confidence to your immediate family members, attorneys, accountants,
auditors, tax preparers, and financial advisors; and (b) insofar as such
disclosure may be necessary to enforce its terms or as otherwise required by
law. In particular, and without limitation, you agree not to disclose the terms
of this Agreement to any current or former consultant or employee of the
Company.

12. Nondisparagement. You agree not to disparage the Company, or its officers,
directors, employees, shareholders, or agents, in any manner likely to be
harmful to its or their businesses, business reputations, or personal
reputations, provided that you will respond accurately and fully to any
question, inquiry or request for information when required by legal process.



--------------------------------------------------------------------------------

James P. Panek

July 29, 2010

Page 3 of 5

 

13. No Admissions. You understand and agree that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by the Company to you or to any other person, and that
the Company makes no such admission.

14. Release of Claims. In exchange for the consideration provided to you by this
Agreement that you are not otherwise entitled to receive, are in any way related
to events, acts, conduct, or omissions occurring prior to or on the date that
you sign this Agreement (collectively, the “Released Claims”). The Released
Claims include, but are not limited to: (a) all claims arising out of or in any
way related to your employment with the Company, or the termination of that
employment; (b) all claims related to your compensation or benefits from the
Company including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (c) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (d) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (e) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the Civil Rights Act of 1866, the
Fair Labor Standards Act, the Employee Retirement Income Security Act, the
Family Medical Leave Act, the federal Americans with Disabilities Act of 1990,
the federal Age Discrimination in Employment Act of 1967 (as amended) (the
“ADEA”), the California Labor Code, the California Family Rights Act, the
California Occupational Safety and Health Act, Section 17200 of the California
Business and Professions Code and the California Fair Employment and Housing Act
(as amended). Notwithstanding the foregoing, the following are not included in
the Released Claims (the “Excluded Claims”): (a) any rights or claims for
indemnification you may have pursuant to any written indemnification agreement
with the Company to which you are a party, the charter, bylaws, or operating
agreements of the Company, or under applicable law; (b) any rights that are not
waivable as a matter of law; or (c) any claims arising from the breach of this
Agreement. You hereby represent and warrant that, other than the Excluded
Claims, you are not aware of any claims you have or might have against any of
the Released Parties that are not included in the Released Claims.

15. ADEA Waiver. You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you may have under the ADEA (“ADEA Waiver”). You also
acknowledge that the consideration given for the ADEA Waiver is in addition to
anything of value to which you were already entitled. You are advised by this
writing, as required by the ADEA, that: (a) your waiver and release do not apply
to any claims that may arise after you sign this Agreement; (b) you should
consult with an attorney prior to executing this release; (c) you have
twenty-one (21) days within which to consider this release (although you may
choose to voluntarily execute this release earlier); (d) you have seven (7) days
following the execution of this release to revoke this Agreement (in a written
revocation sent to me); and (e) this Agreement will not be effective until the
eighth day after you sign this Agreement, provided that you have not earlier
revoked this Agreement (the “Effective Date”). You will not be entitled to
receive any of the benefits specified by this Agreement unless and until it
becomes effective.



--------------------------------------------------------------------------------

James P. Panek

July 29, 2010

Page 4 of 5

 

16. Section 1542 Waiver. In granting the release herein, which includes claims
that may be unknown to you at present, you acknowledge that you have read and
understand Section 1542 of the California Civil Code: “A general release does
not extend to claims that the creditor does not know or suspect to exist in his
or her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.” You hereby
expressly waive and relinquish all rights and benefits under that section and
any law or legal principle of similar effect in any jurisdiction with respect to
the releases granted herein, including but not limited to the release of unknown
and unsuspected claims granted in this Agreement.

17. Miscellaneous. This Agreement constitutes the complete, final and exclusive
embodiment of the entire agreement between you and the Company with regard to
its subject matter. It is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein,
and it supersedes any other such promises, warranties or representations. This
Agreement may not be modified or amended except in a writing signed by both you
and a duly authorized officer of the Company. This Agreement will bind the
heirs, personal representatives, successors and assigns of both you and the
Company, and inure to the benefit of both you and the Company, and your and its
heirs, successors and assigns. If any provision of this Agreement is determined
to be invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this Agreement and the provision in question will
be modified so as to be rendered enforceable. This Agreement will be deemed to
have been entered into and will be construed and enforced in accordance with the
laws of the State of California as applied to contracts made and to be performed
entirely within California. Any ambiguity in this Agreement shall not be
construed against either party as the drafter. Any waiver of a breach of this
Agreement shall be in writing and shall not be deemed to be a waiver of any
successive breach. This Agreement may be executed in counterparts and facsimile
signatures will suffice as original signatures.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

James P. Panek

July 29, 2010

Page 5 of 5

 

If this Agreement is acceptable to you, please sign below and return the
original to me.

We wish you the best in your future endeavors.

Sincerely,

 

VaxGen, Inc. By:  

  /s/ David J. Foster

         David J. Foster  
       Executive Vice President, Chief Financial Officer and Secretary

I have read, understand and agree fully to the foregoing Agreement:

 

  /s/ James P. Panek

JAMES P. PANEK Date:  

  7/29/10